DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 

Applicant argues at pages 12-13 of the Remarks that Arsan fails to teach the amended limitation of “determining using the indication of the number of data elements received from the device at the first time period that is stored in the metadata table entry, that the first time period is a most recent time period of the one or more time periods during which the data associated with the device has been received”.  

The examiner respectfully disagrees.  An indefiniteness rejection regarding the amended limitation appears below.  For purposes of this response, the examiner reproduces paragraphs [0139] & [0140] of Arsan in their entirety:

[0139] In the embodiment shown in FIG. 10, the data store 1035 is shown as being co-located with server 1015. However, in various embodiments, the data store 1035 may not be physically located with server 1015. For example, data store 1035 may be located at one of The system may store events based on various attributes (e.g., the time stamp for the event, the source of the event, the host for the event, etc.). For example, a field value identifying a message sender may be stored in one of ten data stores, the data store being chosen based on the event time stamp. In some instances, rather than grouping various data components at specific storage areas, data store 1035 may include an index that tracks identifiers of events and/or fields and identifiers of field values. Thus, for example, the index can include an element for "Data type="webpage request" (indicating that the element refers to a field value of "webpage request" for the field "data type") and then list identifiers for events with the field value (e.g., "Events 3, 7, 9 and 16", etc.). 

[0140] Selective storage grouping can be referred to as storing data in "buckets". Bucket definitions can be fixed or defined based on input from a data provider, client or user. In embodiments that use a time-series data store, such that events and/or field values are stored at locations based on a timestamp extracted from the events, events with recent timestamps (e.g., which may have a higher likelihood of being accessed, etc.) may be stored at preferable memory locations that lend to quicker subsequent retrieval. Storing events in buckets allows for parallel search processing, which may reduce search time.
(Emphasis added).

	Paragraph [0139] of Arsan teaches that attributes, including a timestamp and a source identifier, may be stored.  Arsan teaches that an index which tracks identifiers 

	While paragraph [0140] of Arsan describes embodiments where events with recent timestamps may be stored in preferable memory locations, the example (higher likelihood of being accessed) suggests that this recognizes recent incoming data is more likely to be used and access could be optimized to reach the stored data.  The events with recent timestamps might be stored in a particular location, but this would not necessarily imply a “most recent time period” is located there depending on how “recent” data must be to qualify for storage.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 1, 12, and 17 recite “determining using the indication of the number of data elements received from the device at the first time period that is stored in the metadata table entry, that the first time period is a most recent time period of the one or more time periods during which the data associated with the device has been received”.
	However, it is unclear from the claims how a number (quantity) of data elements received in a particular time period has any bearing on whether or not that time period is the most recent time period.  It appears that this quantity value is not representative of which is the latest in time, but instead uses as assumption that the number of data elements somehow deems the corresponding time period as the most recent one.  In other words, the relationship between quantity and recency is unclear as currently recited in the claims.
	The dependent claims do not cure the deficiency of claims 1, 12, and 17, and are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demiralp et al. (U.S. Patent Application Publication 2017/0309046) in view of Ortiz (U.S. Patent Application Publication 2010/0131533) and further in view of Arsan et al. (U.S. Patent Application Publication 2015/0035823).

Regarding claim 1, Demiralp et al. discloses a method comprising:
receiving, by a processing device, a request (a computing device can retrieve the logged interaction data for a given information resource from a database, Demiralp et al. [0035]) for first time series data associated with a device (the interaction recorder module 132 can identify a range of times corresponding to the time stamp and then record the corresponding range of time for the entry in the interaction log 140, Demiralp et al. [0052]; the interaction entries recorded over a “range of time” is the “time series data”), wherein the request comprises a device identifier associated with the device (each entry of the logged interaction data may include an interaction, a client device identifier, a time duration, and a content element identifier, Demiralp et al. [0035]), and wherein the first time series data comprises a most recently received data element associated with the device (each entry of the logged interaction data may include an interaction, a client device identifier, a time duration, and a content element identifier, Demiralp et al. [0035]);
determining, by the processing device, a metadata table that associates the device identifier with one or more time periods during which data associated with the device has been received (the interaction log 140 can include a log listing each interaction with the content elements of the information resource and each entry of the interaction log 140, for example, can include an interaction type and a timestamp arranged by content element identifier and information resource identifier, Demiralp et al. [0047]; the interaction log 140 is the metadata table which contains entries with timestamps and identifiers);
accessing, by the processing device, a metadata table entry for the device identifier (each entry of the interaction log 140, for example, can include an interaction type and a timestamp arranged by content element identifier and information resource identifier, Demiralp et al. [0047]), wherein the metadata table entry comprises an indication of a number of data elements received from the device at a first time period of the one or more time periods (the interaction statistics module 134 can calculate the one or more metrics over a specified time period … the interaction statistics module 134 can identify the sequence of interactions by the one or more client devices 125A-N among the content elements and the time durations of the interactions within the specified time period, Demiralp et al. [0055]); and
outputting a portion of the first time series data, wherein the portion at least comprises the most recently received data element (the script provider module 136 can transmit the information resource or the content element including the interaction statistics visualization script to the content provider devices 115A-N, the content publisher devices 120A-N, the client devices 125A-N, or the content administrator device 145 associated with the request for interaction statistics, Demiralp et al. [0065]).

Ortiz teaches both time series and metadata access (the visual data observation time series of all the uniquely identified objects are maintained and organized automatically by the system, enabling domain data users and producers to access the object time series visual data 157, the associated metadata 155, indexed by the Object-ID 156 within the object time series database 180, Ortiz [0061]) and can thus be combined with Demiralp et al. to teach:
querying, by the processing device, the time series data store for the first time series data based on the first time period (data generated as a result of the object time series analysis 155 becomes additional metadata that can be used to support visual search, retrieval, and status and change analysis and determination for decision making about the object in the visual data time series, Ortiz [0061]; as can be seen above in the citations, metadata is stored and maintained by the system and can be used with the associated time series data to perform searching, accessing and retrieving of that data to present it as visual data).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught 
However, the combination of Demiralp et al. and Ortiz, hereinafter, Demiralp-Ortiz, fails to teach the limitations of determining, using the indication of the number of data elements received from the device at the first time period that is stored in the metadata table entry, that the first time period is a most recent time period of the one or more time periods during which the data associated with the device has been received and the first time period determined to be the most recent time period from the metadata table entry.
Arsan et al. teaches the limitations of:
determining, using the indication of the number of data elements received from the device at the first time period that is stored in the metadata table entry (data store 1035 may be located at one of the client devices 1040, in an external storage device coupled to server 1015, or accessed through network 1010 … the system may store events based on various attributes (e.g., the time stamp for the event, the source of the event, the host for the event, etc.) … a field value identifying a message sender may be stored in one of ten data stores, the data store being chosen based on the event time stamp … rather than grouping various data components at specific storage areas, data store 1035 may include an index that tracks identifiers of events and/or fields and identifiers of field values, Arsan et al. [0139]; although metadata is not explicitly stated, these “various attributes” are associated with the data and gives more context to the data, thus it is synonymous with metadata), that the first time period is a most recent time period of the one or more time periods during which the data associated with the device has been received (selective storage grouping can be referred to as storing data in "buckets" … bucket definitions can be fixed or defined based on input from a data provider, client or user … in embodiments that use a time-series data store, such that events and/or field values are stored at locations based on a timestamp extracted from the events, events with recent timestamps (e.g., which may have a higher likelihood of being accessed, etc.) may be stored at preferable memory locations that lend to quicker subsequent retrieval, Arsan et al. [0140]; the “bucket definitions” make the determination on how to group data and can group data with the most recent timestamp (i.e. this “bucket” will be the “most recent time period”)); and
the first time period determined to be the most recent time period from the metadata table entry (selective storage grouping can be referred to as storing data in "buckets" … bucket definitions can be fixed or defined based on input from a data provider, client or user … in embodiments that use a time-series data store, such that events and/or field values are stored at locations based on a timestamp extracted from the events, events with recent timestamps (e.g., which may have a higher likelihood of being accessed, etc.) may be stored at preferable memory locations that lend to quicker subsequent retrieval, Arsan et al. [0140]; the “bucket definitions” make the determination on how to group data and can group data with the most recent timestamp (i.e. this “bucket” will be the “most recent time period”)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Demiralp-Ortiz with the features taught by Arsan et al. as the data contains various attributes such as timestamps for identifying the time in which the event occurs and the grouping of data based on the timestamps into buckets allow for easier access when searching for specific time periods, such as the most recent data.

Regarding claim 5, the combination of Demiralp-Ortiz and Arsan et al., hereinafter, Demiralp-Ortiz-Arsan, discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan teaches that the method, wherein the request is received at a first time, comprises:
receiving a second data element from the device at a second time that occurs after the first time (the interaction statistics module 134 can identify sequence of interactions by the one or more client devices 125A-N among the content elements of the information resource based on the content element identifier and the timestamp of the interaction log 140, Demiralp et al. [0055]; sequence of interactions based on timestamp indicates which element occurred first):
storing the second data element in an entry in the time series data store, the entry associated with the device identifier and the second time (each entry of the interaction log 140, for example, can include an interaction type and a timestamp arranged by content element identifier and information resource identifier, Demiralp et al. [0047]);
responsive to determining that a second entry is present in the metadata table associated with the device identifier and the second time, increasing an indication of a second number of data elements of the second entry (the metric calculator module 222 can calculate a total number of interactions by the one or more client devices 125A-N over all of the content elements 218A-N of the information resource 216; the total number of interactions may be a sum of the number of interactions for each content element 218A-N, Demiralp et al. [0074]); and
responsive to determining that the second entry is not present in the metadata table, adding the second entry to the metadata table and setting the second number of data elements of the second entry (if the interaction recorder module 132 receives one ping with the device type identifier "mobile phone" and another ping with the device type identifier "laptop," the interaction recorder module 132 can append one entry for the ping with the device type identifier "mobile phone" onto a data structure for mobile phones on the interaction log 140 and append another entry for the ping with the device type identifier "laptop" onto a separate, corresponding data structure for laptops on the interaction log 140 of the database 138, Demiralp et al. [0053]; indicates that separate entries are created for different device identifiers).

Regarding claim 6, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan discloses all the features 
determining that the metadata table is indexed by a first time property (the interaction statistics module 134 can identify sequence of interactions by the one or more client devices 125A-N among the content elements of the information resource based on the content element identifier and the timestamp of the interaction log 140, Demiralp et al. [0055]);
creating a second metadata table that is indexed by a second time property (the interaction recorder module 132 can create or generate an entry including the information resource identifier, the content element identifier, the interaction type, the client device identifier, and the timestamp from the ping or the interaction indicator, Demiralp et al. [0052]), wherein the first time property is a subdivision of the second time property (he timestamp can include the time at which the event was detected by the client device 125A-N, Demiralp et al. [0051]; he interaction recorder module 132 can identify a range of times corresponding to the time stamp and then record the corresponding range of time for the entry in the interaction log 140, Demiralp et al. [0052]), and wherein the second metadata table associates the device identifier with one or more additional time periods during which data has been received from the device (each entry of the logged interaction data may include an interaction, a client device identifier, a time duration, and a content element identifier, Demiralp et al. [0035]); and
generating an entry in the second metadata table according to the second time property (the interaction recorder module 132 can create or generate an entry including the information resource identifier, the content element identifier, the interaction type, the client device identifier, and the timestamp from the ping or the interaction indicator, Demiralp et al. [0052]), wherein the entry in the second metadata table comprises an indication of a number of data elements received from the device at a first additional time period of the one or more additional time periods (the metric calculator module 222 can calculate a total number of interactions by the one or more client devices 125A-N over all of the content elements 218A-N of the information resource 216; the total number of interactions may be a sum of the number of interactions for each content element 218A-N, Demiralp et al. [0074]).

Regarding claim 7, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan discloses all the features with regards to claims 5-6 as outlined above.  Demiralp-Ortiz-Arsan also teaches that the first time property is associated with an hourly time period and the second time property is associated with a daily time period, wherein the first additional time period is a first day during which the second data element was received (the interaction statistics module 134 can measure, determine, calculate, or otherwise identify time difference between each interaction among the content elements of the information resource; the interaction statistics module 134 can access the entries of the interaction log 140, identify timestamp of temporally prior or subsequent interaction, and subtract the two time stamps to identify the time durations, Demiralp et al. [0055]; temporal is a measure of time and the timestamp can be used to identify time durations, which may last an hour or a day as necessary), (the metric calculator module 222 can calculate a total number of interactions by the one or more client devices 125A-N over all of the content elements 218A-N of the information resource 216; the total number of interactions may be a sum of the number of interactions for each content element 218A-N, Demiralp et al. [0074]).

Regarding claim 8, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan discloses all the features with regards to claims 5-7 as outlined above.  Demiralp-Ortiz-Arsan also teaches that the method comprises:
analyzing contents of the metadata table (the interaction statistics module 134 can calculate one or more interaction statistics for each of the content elements of the information resource based on the entries in the interaction log 140 of the database 138, Demiralp et al. [0054]);
sorting the entries in the metadata table by the second time property (the interaction statistics module 134 can identify sequence of interactions by the one or more client devices 125A-N among the content elements of the information resource based on the content element identifier and the timestamp of the interaction log 140, Demiralp et al. [0055]; the sequence of interactions is the sorting);
determining a number of data elements received during each additional time period for the second time property (the interaction recorder module 132 can identify a range of times corresponding to the time stamp and then record the corresponding range of time for the entry in the interaction log 140, Demiralp et al. [0052]); and
generating additional entries in the second metadata table, wherein each entry associates the device identifier with an indication of the number of data elements received during each additional time period (the interaction recorder module 132 can create or generate an entry including the information resource identifier, the content element identifier, the interaction type, the client device identifier, and the timestamp from the ping or the interaction indicator, Demiralp et al. [0052]).

Regarding claim 9, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan teaches that the device comprises a plurality of device properties (examples of metadata included in the ping or the interaction indicator may include a location identifier, device type identifier, application identifier, and account identifier, among others, Demiralp et al. [0051]), wherein the first time series data comprises a plurality of data elements (each entry of the logged interaction data may include an interaction, a client device identifier, a time duration, and a content element identifier, Demiralp et al. [0035]), and wherein one or more data elements of the plurality of data elements has an associated device property of the plurality of device properties (if the interaction recorder module 132 receives one ping with the device type identifier "mobile phone" and another ping with the device type identifier "laptop," the interaction recorder module 132 can append one entry for the ping with the device type identifier "mobile phone" onto a data structure for mobile phones on the interaction log 140 and append another entry for the ping with the device type identifier "laptop" onto a separate, corresponding data structure for laptops on the interaction log 140 of the database 138, Demiralp et al. [0053]; there are two device property “mobile phone” and “laptop” associated with the element).

Regarding claim 10, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 9 as outlined above.  Demiralp et al. also teaches that the request is for current values of the plurality of device properties (examples of metadata included in the ping or the interaction indicator may include a location identifier, device type identifier, application identifier, and account identifier, among others, Demiralp et al. [0051]), and wherein a metadata table entry in the metadata table associates the device identifier and a particular device property of the plurality of device properties with the one or more time periods during which data associated with the device identifier and the particular device property have been received (the interaction log 140 can include an information resource identifier and a content element identifier, the information resource identifier can include, for example, a resource address (e.g., Uniform Resource Locator (URL)), an alphanumerical identifier, or an array index, the content element identifier can include, for example, a resource address (e.g., URL), an alphanumerical identifier, or an array index, the interaction log 140 can include a log listing each interaction with the content elements of the information resource and each entry of the interaction log 140, for example, can include an interaction type and a timestamp arranged by content element identifier and information resource identifier, Demiralp et al. [0047]), the method further comprising:
performing a plurality of accesses of the metadata table based on the plurality of device properties (each entry of the interaction log 140, for example, can include an interaction type and a timestamp arranged by content element identifier and information resource identifier, Demiralp et al. [0047]), wherein each of the plurality of accesses is associated with a device property of the plurality of device properties and returns a most recent time period during which data associated with the device property has been received (the interaction statistics module 134 can access the entries of the interaction log 140 and identify which content elements are recorded prior to or subsequent to interactions with other content elements, Demiralp et al. [0055]),
wherein querying the time series data store comprises querying the time series data store for the plurality of device properties (the interaction statistics module 134 can access the entries of the interaction log 140 and identify which content elements are recorded prior to or subsequent to interactions with other content elements, Demiralp et al. [0055]), and
wherein outputting the portion of the first time series data comprises outputting the most recently received data element for each of the plurality of device properties (the script provider module 136 can transmit the information resource or the content element including the interaction statistics visualization script to the content provider devices 115A-N, the content publisher devices 120A-N, the client devices 125A-N, or the content administrator device 145 associated with the request for interaction statistics, Demiralp et al. [0065]).

Regarding claim 11, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan teaches that the method, wherein the request is received at a first time, comprises:
receiving a new data element from the device at a third time that occurs before the first time, wherein the new data element is the most recently received data element (each entry of the logged interaction data may include an interaction, a client device identifier, a time duration, and a content element identifier, Demiralp et al. [0035]);
storing the new data element in a new entry in the time series data store, the new entry associated with the device identifier and the third time(the interaction recorder module 132 can create or generate an entry including the information resource identifier, the content element identifier, the interaction type, the client device identifier, and the timestamp from the ping or the interaction indicator, Demiralp et al. [0052]);
responsive to determining that the metadata table entry is present in the metadata table associated with the device identifier and the third time, increasing the indication of the number of data elements of the entry (the metric calculator module 222 can calculate a total number of interactions by the one or more client devices 125A-N over all of the content elements 218A-N of the information resource 216; the total number of interactions may be a sum of the number of interactions for each content element 218A-N, Demiralp et al. [0074]); and
responsive to determining that the metadata table entry is not present in the metadata table, adding the entry to the metadata table and setting the number of data elements of the entry (if the interaction recorder module 132 receives one ping with the device type identifier "mobile phone" and another ping with the device type identifier "laptop," the interaction recorder module 132 can append one entry for the ping with the device type identifier "mobile phone" onto a data structure for mobile phones on the interaction log 140 and append another entry for the ping with the device type identifier "laptop" onto a separate, corresponding data structure for laptops on the interaction log 140 of the database 138, Demiralp et al. [0053]; indicates that separate entries are created for different device identifiers).

	Claims 12, 15, and 16 recite limitations similar to those recited in Claims 1, 5, and 6 & 8 (combined), respectively, and are rejected for the same reasons discussed above.

Claims 17, 19, and 20 recite limitations similar to those recited in Claims 1, 5, and 6 & 8 (combined), respectively, and are rejected for the same reasons discussed above.

Claims 2-4, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demiralp et al. (U.S. Patent Application Publication 2017/0309046), Ortiz (U.S. Patent Application Publication 2010/0131533) and Arsan et al. (U.S. Patent Application Publication 2015/0035823) in view of Behar et al. (U.S. Patent Application Publication 2009/0303676).

Regarding claim 2, Demiralp-Ortiz-Arsan discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan teaches that the method comprises:
selecting the portion of the first time series data that comprises not more than the threshold number of data elements from the first time series data (the metric calculator module 222 can select a subset of the one or more content elements 218A-N of the information resource 216 based on the calculated interaction sequence metrics for the content elements 218A-N; the subset of the one or more content elements 218A-N may, for example, include two of the content elements 218A and 218B on the information resource 216, Demiralp et al. [0076]).
However, although Demiralp et al. teaches a predefined time threshold in paragraph [0057] and a predefined statistic threshold length in paragraph [0058], the thresholds are not the same as the ones recited in: determining a threshold number of data elements and determining that the number of data elements from the metadata table entry is greater than the threshold number of data elements.
Behar et al. teaches the threshold for data and thus teaches:
(the body is associated with a maximal display threshold, the maximal display threshold governs the number of GUI elements displayed per home view page, Behar et al. [0157]; this determines the max elements displayed per page);
determining that the number of data elements from the metadata table entry is greater than the threshold number of data elements (the device generates a new page display for the home view, 2000, in response to exceeding the maximal display threshold, Behar et al. [0157]; although not explicitly stated, the generation of a new page inherently indicates that a determination is made that the number of elements exceeded the threshold which causes the generation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Demiralp-Ortiz-Arsan with the features taught by Behar et al. as the data element threshold provides a predetermined display size for outputting the data elements retrieved from the request and makes the determination of needing to create extra display for the remaining elements.

Regarding claim 3, the combination of Demiralp-Ortiz-Arsan and Behar et al., hereinafter Demiralp-Ortiz-Arsan-Behar, discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan-Behar discloses all the features with regards to claim 2 as outlined above.  Demiralp-Ortiz-Arsan-Behar also teaches that outputting at least the portion of the first time series data comprises transmitting at least the portion of the time series data to a computing device (the script provider module 136 can transmit the information resource or the content element including the interaction statistics visualization script to the content provider devices 115A-N, the content publisher devices 120A-N, the client devices 125A-N, or the content administrator device 145 associated with the request for interaction statistics, Demiralp et al. [0065]), and wherein the threshold number of data elements comprises a maximum number of data elements in a page for the computing device (the maximal display threshold governs the number of GUI elements displayed per home view page, Behar et al. [0157]).

Regarding claim 4, Demiralp-Ortiz-Arsan-Behar discloses all the features with regards to claim 1 as outlined above.  Further, Demiralp-Ortiz-Arsan-Behar discloses all the features with regards to claim 2 as outlined above.  Demiralp-Ortiz-Arsan-Behar also teaches that the method comprises:
determining a remaining number of data elements for the first time series data, wherein the remaining number comprises the number of data elements from the metadata table entry minus the threshold number (in response to exceed the display number, the device executes operations designed to render a new page for the excess, Behar et al. [0208]);
determining a key value range for the remaining number of data elements in the time series data store (the interaction recorder module 132 can identify a range of times corresponding to the time stamp and then record the corresponding range of time for the entry in the interaction log 140, Demiralp et al. [0052]);
(the metric calculator module 222 can select a subset of the one or more content elements 218A-N of the information resource 216 based on the calculated interaction sequence metrics for the content elements 218A-N; the subset of the one or more content elements 218A-N may, for example, include two of the content elements 218A and 218B on the information resource 216, Demiralp et al. [0076]); and
outputting the remaining portion of the first time series data (the script provider module 136 can transmit the information resource or the content element including the interaction statistics visualization script to the content provider devices 115A-N, the content publisher devices 120A-N, the client devices 125A-N, or the content administrator device 145 associated with the request for interaction statistics, Demiralp et al. [0065]).

Claims 13 and 14 recite limitations similar to those recited in Claims 2 and 4, respectively, and are rejected for the same reasons discussed above.

Claim 18 recites limitations similar to those recited in Claims 2 & 4 (combined), and is rejected for the same reasons discussed above.

Pertinent Prior Art
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott A. Waldron/           Primary Examiner, Art Unit 2152                                                                                                                                                                                             	04/27/2021